Hascall, J.
Only questions of law are involved in this appeal, and no facts can be considered by this court.
As to the amount of damages, if found to be excessive, we might, as a matter of law, consider the determination of the jury; but, as the case stands, the verdict should not be disturbed, as there is sufficient evidence to sustain it against all points raised by the appellant in her well-considered brief.
Judgment appealed from affirmed, with costs.
Conlan and Scotchman, JJ., concur.
Judgment affirmed, with costs.